Citation Nr: 0428875	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from the effective date of 
service connection to February 4, 2004, and to a rating in 
excess of 50 percent from February 4, 2004, to the present, 
to include the issue of entitlement to an extraschedular 
rating, on appeal from the initial award of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from July 1968 to April 1970.

This appeal is from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The RO granted service connection for PTSD in a January 1995 
rating decision.  The veteran filed a notice of disagreement 
(NOD) with the initial 30 percent rating in April 1995.  The 
NOD also disagreed with the denial of other claims.  The 
veteran's representative transmitted the NOD to the RO with a 
cover letter that omitted mention of the NOD with the PTSD 
rating; it stated the NOD was with the denial of the other 
claims at issue in the January 1995 rating.  The RO 
overlooked the NOD with the initial rating of PTSD and did 
not issue a statement of the case, as by law it ought to have 
done.  38 U.S.C.A. § 7105(d)(1) (West 2002).

Apparently, the veteran also had lost track of his pending 
appeal.  Due process cannot be frustrated by failure to 
respond to a valid and timely NOD.  In January 1999, the 
veteran filed a statement in support of claim with the RO 
seeking an increased rating for PTSD.  The September 1999 
statement of the case (SOC) in this appeal reveals the RO 
construed that statement as an informal and new claim for an 
increase in disability rating.  See 38 C.F.R. § 3.155 (2004).

The appeal has been pending since 1995, and the Board 
construes the instant appeal as from the January 1995 rating 
decision.

The United States Court of Appeals for Veterans Claims 
(Court) has distinguished appeals from initial assignments of 
disability ratings in the decision that granted service 
connection from claims for increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The court reserved the term 
"increased rating" for claims based on an assertion that a 
disability had become worse since the most recent rating.  
The Board has renamed the issues in this case consistent with 
the Court's ruling in Fenderson.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has psychiatric diagnoses of PTSD, major 
depression, and alcohol dependence (currently in remission).  
A VA outpatient treatment note of October 1999 reveals that 
the veteran had treatment for alcohol dependence in 1986, 
1993,  and 1996.  The relationship between major depression 
and PTSD has been a material factual element in this case.  

Judicial precedent establishes that disability attributable 
to alcohol dependence or abuse can be a factor in disability 
evaluations of service-connected psychiatric disorders if the 
alcohol dependence or abuse is secondary to or a symptom of 
the service-connected psychiatric disorder and not a primary 
diagnosis.  Allen v. Principi, 237 F.3d 1368 (2001).  Under 
the circumstances of this case, the RO should obtain the 
referenced treatment records and have the veteran examined to 
determine whether his alcohol abuse or dependence during the 
time from the effective date of service connection for PTSD 
to the time of effective remission was is secondary to or 
symptomatic of his PTSD.

The veteran's claim requires consideration of a staged rating 
from the effective date of service connection to the present.  
Fenderson, 12 Vet. App. 119.  The information derived from 
the treatment records to be obtained and the report of the 
examination to be performed can then be considered to 
determine whether disability related to the veteran's alcohol 
abuse and dependence must be included in establishing the 
initial disability rating of his PTSD and in staging the 
rating thereafter.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report the 
places and dates of his treatment for 
alcohol dependence in 1986, 1993, and 
1996, and to authorize the release of the 
medical records from those periods of 
treatment it was not in a VA or other 
federal facility.

2.  Schedule the veteran for a VA 
psychiatric examination.  Provide the 
examiner with the claims file.  The 
examiner is to review the claims history 
and conduct a clinical interview to 
provide an opinion whether it is less 
than, equal to, or greater than 50 
percent probable that the veteran's 
alcohol abuse or dependence is 
symptomatic of or secondary to the 
veteran's PTSD versus being a primary or 
discrete diagnosis independent of PTSD.

3.  Readjudicate the issue on appeal as 
an appeal from the initial disability 
rating of PTSD, see Fenderson, 12 Vet. 
App. 119, staging the rating if the 
evidence indicates the rating should be 
staged, determining whether to include or 
exclude symptoms and disability from 
major depression and alcohol dependence 
in rating service-connected PTSD.  If the 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




